Exhibit 10.1

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of May 17, 2019, is
entered into by and among Wellfount, Corporation, a Delaware corporation
(“Seller”), Rubicon DTP LLC, a Delaware limited liability company (“Buyer”) and,
for the purposes of Section 2.5, Section 5.1 and Article VI only, Rubicon
Technology, Inc., a Delaware corporation (“Rubicon”).

 

RECITALS

 

WHEREAS, Seller, under the assumed name Wellfount Pharmacy, is engaged in the
business of directly sending packaged medicine in boxes for patient use and
appropriate compliance (the “Business”);

 

WHEREAS, Rubicon is the sole member of Buyer; and

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Purchased
Assets (as defined herein) and the Assumed Liabilities (as defined herein), in
each case related to the Business, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound, the parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Capitalized terms used in this Agreement shall have the meanings specified or
referred to in Exhibit A to this Agreement.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Purchase and Sale of Assets. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell, transfer, convey, assign and deliver
to Buyer, and Buyer shall purchase and acquire from Seller, all of the assets,
properties and rights of every kind and nature, whether real, personal or mixed,
tangible or intangible of Seller wherever located used or held for use by Seller
in or for the operation of the Business which are listed on Schedule 2.1,
including but not limited to the inventory related to the Business and the
contracts (“Assigned Contracts”) described thereon (collectively, the “Purchased
Assets”).

 

2.2 Excluded Assets. Notwithstanding the foregoing, Seller shall not be
obligated to sell, and Buyer shall not be obligated to purchase or acquire from
Seller, any assets of Seller other than the Purchased Assets (collectively, the
“Excluded Assets”).

 

2.3 Assumed Liabilities. Subject to the terms and conditions set forth herein,
at the Closing, Buyer shall assume and agree to pay, perform and discharge when
due only those Liabilities and obligations of the Business arising after the
Closing and related to the Purchased Assets as set forth on Schedule 2.3, but
only to the extent that such Liabilities and obligations do not relate to any
breach, default or violation by Seller on or prior to the Closing (collectively,
the “Assumed Liabilities”).

 

 

 

 

2.4 Excluded Liabilities. Other than the Assumed Liabilities expressly assumed
pursuant to Section 2.3, Buyer shall not assume, or in any way be liable for,
any Liabilities or obligations of Seller of any kind, whether known or unknown,
contingent, matured or otherwise, whether currently existing or hereinafter
created, and such Liabilities or obligations shall be retained by Seller
(collectively, the “Excluded Liabilities”). Without limiting the generality of
the foregoing, the Excluded Liabilities shall include, without limitation, the
following:

 

(i) any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement and
the other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, brokers, investment bankers, finders, advisers and
others;

 

(ii) any Liabilities relating to or arising out of the Excluded Assets;

 

(iii) any Indebtedness of the Seller;

 

(iv) any Liabilities of Seller for any present or former employees, independent
contractors or consultants of Seller, including, any Liabilities associated with
any claims for wages or other benefits, bonuses, accrued vacation, workers’
compensation, severance, retention, termination or other payments or with
respect to any Employee Benefit Plan;

 

(v) any Liabilities for trade or accounts payable of Seller with respect to the
Business;

 

(vi) any Liabilities for any and all Taxes attributable to the ownership or
operation of the Purchased Assets or the Business prior to the Closing (with,
for this purpose, Taxes for the period in which the Closing Date occurs that
relate to the period ending on the Closing Date shall be considered to be (x) in
the case of Taxes imposed on a transactional basis or based upon income,
receipts or similar items, the amount of such Taxes as determined based on an
interim closing of the books on the Closing Date and (y) in the case of other
Taxes, the amount of such taxes for the entire Tax period in which the Closing
Date occurs, multiplied by a fraction, the numerator of which is the number of
days in the portion of such tax period ending on the Closing Date and the
denominator of which is the total number of days in such Tax period);

 

(vii) any Liabilities for legal proceedings against the Seller or any of its
Affiliates or arising out of or relating to any pre-Closing period, the
pre-Closing operation of the Business or the pre-Closing ownership, operation or
use of any of the Purchased Assets;

 

(viii) any Liabilities of the Seller arising prior to the Closing under the
Assigned Contracts, and any and all Liabilities relating to any breach, act or
omission by the Seller prior to the Closing under any Assigned Contract; and

 

(ix) any Liabilities arising out of events, conduct or conditions existing or
occurring prior to the Closing that constitute a violation by the Seller or the
Business of or non-compliance by the Seller or the Business with any Law or any
Permit.

 

2

 

 

2.5 Purchase Price. The aggregate purchase price for the Purchased Assets shall
be determined as follows (collectively, the “Purchase Price”):

 

(a)The amount set forth on Schedule 2.1 less the Lease Payment, which shall be
paid on the Closing Date by wire transfer of immediately available funds to an
account designated in writing by Seller on the Closing Statement; PLUS

 

(b)If, for the time period between the Closing Date and December 31, 2019 (the
“First Earn Out Period”), Total Revenue is equal to or greater than $4,185,000,
an amount equal to $500,000, paid in immediately available funds within 60
Business Days of the end of the First Earn Out Period; PLUS

 

(c)If, for the 12-month period beginning January 1, 2020, and ending December
31, 2020 (the “Second Earn Out Period”), Total Revenue is equal to or greater
than $7,500,000, then an amount equal to $500,000, paid in immediately available
funds within 60 Business Days of the end of the Second Earn Out Period; PLUS

 

(d)If the Business is sold for greater than $12,000,000 on or before the
three-year anniversary of the Closing Date, an amount equal to one of the
following:

 

(i)If the aggregate consideration paid for the Business is greater than
$12,000,000 but equal to or less than $30,000,000, then $1,500,000 paid to
Seller in immediately available funds at the closing of such transaction; OR

 

(ii)If the aggregate consideration paid for the Business is greater than
$30,000,000 but equal to or less than $60,000,000, then $2,000,000 paid to
Seller in immediately available funds at the closing of such transaction; OR

 

(iii)If the aggregate consideration paid for the Business is greater than
$60,000,000 but less than $100,000,000, then $3,000,000 paid to Seller in
immediately available funds at the closing of such transaction; OR

 

(iv)If the total consideration paid for the Business is greater than or equal to
$100,000,000, then $4,500,000 paid to Seller in immediately available funds at
the closing of such transaction.

 

All amounts paid or required to be paid by Buyer to Seller pursuant to this
Section 2.5 shall be paid by wire transfer to the account listed below. Upon
receipt of the payments set forth in Section 2.5(a), Seller shall subsequently
pay all of such amounts to pay down the outstanding Cardinal Liens:

 

  TO: SIL VLY BK SJ     3003 Tasman Drive, Santa Clara, CA 95054   ROUTING &
TRANSIT #: 121140399   FOR CREDIT OF: Wellfount Corporation   ADDRESS: 5751 W.
73rd St.     Indianapolis, IN 46278   CREDIT ACCOUNT #: 3301501594   BY ORDER
OF: Rubicon DTP, LLC

 

3

 

 

Notwithstanding the obligations of Buyer and Rubicon that are set forth in
Sections 2.5(b), (c) and (d), Buyer and Rubicon shall not be required to
continue to operate the Business for any amount of time following the Closing
Date, and Buyer shall have the ability to cease operation of the Business at any
time that it deems reasonable, in its sole discretion; provided, however, that
if Buyer decides to cease operation of the Business prior to the expiration of
the Lease Agreement, then Buyer shall pay Seller the pro rata portion of the
Lease Payment for the period remaining between the date Buyer ceased operations
and the end of the term of the Lease Agreement. As used herein, the “Lease
Agreement” means that certain Lease Agreement by and between Seller and PF
Realty 2, LLC, as amended on May 11, 2011 by that certain First Lease Amendment,
as further amended on May 21, 2013 by that certain Second Lease Amendment, as
further amended by that certain Third Lease Amendment, as further amended as of
the date hereof by that certain Assignment and Assumption of Lease and Consent
of Landlord, for the leased premises located at 5751-5755 West 73rd Street,
Indianapolis, IN 46278 (the “Leased Premises”), and the “Lease Payment” means
$21,150, which represents one half of the rent due under the lease for the
period beginning June 2019 through the end of the term of the Lease Agreement.

 

2.6 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Taft, Stettinius & Hollister LLP, 1 Indiana
Square, Indianapolis, Indiana 46204, at 11:00 a.m. Eastern Standard Time,
simultaneously with the execution and delivery of this Agreement, or at such
other time, date or place as Seller and Buyer may mutually agree upon.Closing
Deliverables. At the Closing, Seller shall deliver to Buyer the following:

 

(i) a general bill of sale and assignment and assumption agreement in
substantially the form attached hereto as Exhibit B with respect to the
Purchased Assets to be conveyed by Seller at the Closing (the “Bill of Sale,
Assignment and Assumption Agreement”);

 

(ii) a certificate of an officer of Seller certifying: (A) true and complete
copies of the resolutions adopted by Seller authorizing the execution, delivery
and performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby; and (B) copies
of Seller’s organizational documents;

 

(iii) the Closing Statement;

 

(iv) the consents listed on Schedule 3.4;

 

(v) a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
Seller is not a foreign person within the meaning of Section 1445 of the Code
duly executed by Seller;

 

(vi) a Non-Competition Agreement, substantially in the form attached hereto as
Exhibit D, executed by Eric Orme and Robert Meyer;

 

(vii) except for the Cardinal Liens, documents evidencing the release or
termination of all Liens on the Purchased Assets, and copies of filed UCC
termination statements with respect to all UCC financing statements evidencing
Liens, if any; and

 

(viii) an intellectual property assignment agreement (the “Intellectual Property
Assignment”) in substantially the form attached hereto as Exhibit C.

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) the amount of the Purchase Price set forth in Section 2.5(a) of this
Agreement, in the amounts and to the accounts set forth on the Closing
Statement;

 

4

 

 

(ii) a counterpart to the Bill of Sale, Assignment and Assumption Agreement,
duly executed by Buyer; and

 

(iii) a counterpart to the Intellectual Property Assignment.

 

(c) At Closing, the Seller shall deliver to the Buyer, or otherwise put the
Buyer in possession and control of the Purchased Assets.

 

2.8 Allocation of Purchase Price. Seller and Buyer shall allocate the Purchase
Price among the Purchased Assets for all purposes (including Tax and financial
accounting) in accordance with Schedule 2.8. Buyer and Seller shall file all Tax
Returns in a manner consistent with such allocation.

 

2.9 Withholding Tax. Buyer shall be entitled to deduct and withhold from any
payment of the Purchase Price all Taxes that Buyer may be required to deduct and
withhold under any provision of applicable Tax Law. All such withheld amounts
shall be treated as delivered to Seller hereunder.

 

2.10 Third Party Consents. To the extent that Seller’s rights under any assigned
Contract or any other Purchased Asset may not be assigned to Buyer without the
consent of another Person which has not been obtained, this Agreement shall not
constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful, and Seller shall use its reasonable
best efforts to obtain any such required consent(s) as promptly as possible.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

As a material inducement to Buyer to enter into and perform its obligations
under this Agreement, Seller represents and warrants to Buyer that, except as
set forth in the correspondingly numbered Section of the Disclosure Schedules,
the statements contained in this ARTICLE III are true and correct as of the date
hereof.

 

3.1 Organization and Qualification of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Seller is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the ownership of the Purchased Assets or
the operation of the Business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not have a Material Adverse Effect.

 

3.2 Authority of Seller. Seller has all necessary corporate power and authority
to own, lease and operate its assets and properties and to carry on the Business
as such Business is now being conducted. Seller has full power and authority to
enter into, deliver and perform this Agreement and the other Transaction
Documents to which Seller is a party. The execution, delivery and performance of
this Agreement and the other Transaction Documents by Seller and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly and validly authorized by all requisite action on the part of Seller.
No other corporate proceedings or actions are necessary on the part of Seller to
authorize (a) the execution, delivery and performance of this Agreement and the
other Transaction Documents by Seller, or (b) the consummation by Seller of the
transactions contemplated hereby and thereby.

 

3.3 Enforceability. Each of this Agreement and the other Transaction Documents
has been duly executed and delivered by Seller and constitutes a legal, valid
and binding agreement of the Seller, enforceable against the Seller in
accordance with its terms, except to the extent that enforcement may be affected
by Laws relating to bankruptcy, reorganization, insolvency and creditors’ rights
and by the availability of injunctive relief, specific performance and other
equitable remedies.

 

5

 

 

3.4 Consents. Except as set forth in Schedule 3.4, no notice to, report or
filing with, or authorization, consent or approval of any Governmental Authority
is necessary in connection with the execution, delivery or performance by the
Seller of this Agreement or any other Transaction Documents or the consummation
of the transactions contemplated hereby or thereby.

 

3.5 No Conflicts. Except as set forth on Schedule 3.5, the execution and
delivery of this Agreement and the other Transaction Documents by Seller, and
the consummation by the Seller of the transactions contemplated hereby and
thereby, do not and will not (a) conflict with or result in a breach or
violation of any of the terms, conditions or provisions of Seller’s articles of
incorporation or bylaws; (b) result in a violation or breach of any provision of
any applicable Law or Governmental Order applicable to Seller, the Business or
the Purchased Assets; (c) require on the part of the Seller any notice to or
filing with, or any Permit, authorization, consent or approval of, any
governmental entity; or (d) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any Person the right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
contract or instrument to which any of the Purchased Assets is subject.

 

3.6 Ownership and Condition of Assets.

 

(a) Except as set forth on Schedule 3.6, Seller has good title to, or a valid
leasehold interest in, all of the Purchased Assets. Except as set forth on
Schedule 3.6, upon execution and delivery (i) by the Seller to the Buyer of the
Bill of Sale, and (ii) the other instruments of conveyance referred to in
Section 2.6(a), the Buyer will become the true and lawful owner of, and will
receive good title to, the Purchased Assets, free and clear of any and all
Liens.

 

(b) Except as set forth on Schedule 3.6(b), the Purchased Assets collectively
constitute all of the assets, tangible and intangible, materially necessary to
operate the Business as presently proposed to be conducted.

 

(c) Each tangible Purchased Asset is free from material defects, has been
maintained in accordance with normal industry practice, is in good operating
condition and repair (subject to normal wear and tear) and is suitable for the
purposes for which it presently is used.

 

(d) Each asset that is being transferred to the Buyer as part of the Purchased
Assets and that the Seller has possession of pursuant to a lease agreement or
other contractual arrangement is in such condition that, upon its return to its
lessor or owner under the applicable lease or contract, the obligations of the
Seller to such lessor or owner shall have been discharged in full.

 

3.7 Permits. Schedule 3.7 sets forth a complete and accurate list of all Permits
issued to or held by the Seller or the Business. Such listed Permits are the
only Permits that are required for the Seller to conduct the Business. Each such
Permit is in full force and effect. The Seller is in compliance with the terms
of each such Permit, and, to the knowledge of the Seller, no suspension or
cancellation of such Permit is threatened and there is no basis for believing
that such Permit will not be renewable upon expiration.

 

3.8 Office Space Lease. Seller is current in the payment of all Monthly Rental
Installment payments under the Lease Agreement. Other than the Monthly Rental
Installment payment, Seller does not pay any additional recurring monthly
payment amounts to the Landlord, nor has Seller been notified by Landlord, nor
is Seller aware, of any liability owed to the Landlord other than the Monthly
Rental Installment.

 

6

 

 

3.9 No Other Representations and Warranties. Except for the representations and
warranties contained in this ARTICLE III (including the related portions of the
Disclosure Schedules), neither Seller nor any other Person has made or makes any
other express or implied representation or warranty, either written or oral, on
behalf of Seller, including any representation or warranty as to the accuracy or
completeness of any information regarding the Business and the Purchased Assets
furnished or made available to Buyer and its Representatives (including any
information, documents or material made available to Buyer in the virtual data
room, management presentations or in any other form in expectation of the
transactions contemplated hereby) or as to the future revenue, profitability or
success of the Business, or any representation or warranty arising from statute
or otherwise in Law.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, as a material inducement to Seller to enter into and perform its
obligations under this Agreement, Buyer represents and warrants to Seller that
the statements contained in this ARTICLE IV are true and correct as of the date
hereof.

 

4.1 Organization of Buyer. Buyer is a limited liability company duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware.

 

4.2 Authority of Buyer. Buyer has full corporate power and authority to enter
into this Agreement and the other Transaction Documents to which Buyer is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

 

4.3 No Conflicts. The execution and delivery of this Agreement and the other
Transaction Documents by Buyer, and the consummation by Buyer of the
transactions contemplated hereby and thereby, do not and will not (a) conflict
with or result in a breach or violation of any of the terms, conditions or
provisions of Buyer’s articles of incorporation or bylaws; (b) result in a
violation or breach of any provision of any applicable Law or Governmental Order
applicable to Buyer; or (c) require the consent, notice or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default under or result in the acceleration of any agreement to which Buyer is a
party, except in the cases of clauses (b) and (c), where the violation, breach,
conflict, default, acceleration or failure to give notice would not have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby. No consent, approval, permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and such consents, approvals,
Permits, Governmental Orders, declarations, filings or notices which would not
have a material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby and thereby.

 

7

 

 

ARTICLE V.
COVENANTS

 

5.1 Confidentiality. Rubicon, Buyer and Seller hereby (a) acknowledge and agree
that, prior to the consummation of the transactions contemplated by this
Agreement, each party has had access to trade secrets and other information
which is confidential with respect to the other parties, whether written or oral
(the “Confidential Information”), and (b) understand the necessity of keeping
the Confidential Information confidential and secret. Each party shall, and
shall cause its Affiliates to, and shall use commercially reasonable efforts to
cause its Representatives to, hold any and all Confidential Information of the
other party in confidence, unless required to disclose such Confidential
Information by judicial or administrative process or by other legal requirement.
The foregoing obligations of confidentiality do not apply to Seller providing
the business and financial records of Seller to its accountants or financial
advisors to the extent necessary to comply with tax and other Laws. The
foregoing obligations will not apply to any Confidential Information that (x) is
or subsequently becomes generally publicly known, other than as a direct or
indirect result of the breach of this Agreement by a party, (y) is lawfully
acquired by a party from and after the Closing from sources which are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation or (z) is independently acquired or developed by a party without the
use or benefit of any Confidential Information. The parties hereto agree that
Rubicon has the right to disclose in a press release information relating to
this transaction and to file whatever documents is required by the Securities
and Exchange Commission.

 

5.2 Account Receivables. Following the Closing Date:

 

(a) if Seller or any of its Affiliates receives or collects any funds relating
to any post-Closing accounts receivable of Buyer or any Purchased Asset, Seller
shall, and shall cause its Affiliates, to, in good faith, use commercially
reasonable efforts to remit such funds to Buyer; and

 

(b) if Rubicon or Buyer receives or collects any funds relating to any
pre-Closing accounts receivable of Seller (including those in relation to the
Purchased Assets) or any other Excluded Asset, Rubicon or Buyer, as applicable,
shall, and shall cause its Affiliates, to, in good faith, use commercially
reasonable efforts to remit such funds to shall remit any such funds to Seller.

 

5.3 Further Assurances. Following the Closing, each of the parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement and the other Transaction Documents.

 

5.4 Access to and Preservation of Records. For so long as required by applicable
Law, Buyer shall continue to store all records relating to the Purchased Assets
that are stored by Seller as of the Closing Date, in the same manner which such
records are currently stored, that are related to the applicable record keeping
requirements and regulations of Medicare, Medicaid, the FDA, the DEA and state
pharmacy boards in jurisdictions in which Buyer conducts business (the
“Records”). After the Closing Date, where there is legitimate purpose and
provided Seller has a right under applicable Law, including patient
confidentiality laws, Buyer shall provide Seller with access during normal
business hours, upon prior reasonable written request specifying the need
therefor and specifying Seller’s right under applicable Law to have such access
to such records relating to the Purchased Assets. In each case, such access
shall be limited to such records relating to the Purchased Assets the origin of
which occurred prior to the Closing Date and, if permitted by applicable Law,
Seller and its Representatives seeking access to such records shall have the
right to make copies thereof. The foregoing right of access shall not be
exercisable in such a manner as to interfere unreasonably with the normal
operations and business of Buyer, and with regard to such information
constituting trade secrets or confidential business information of Buyer, the
provisions of any applicable confidentiality obligations among the parties shall
control. After the expiration of record-keeping requirements established by Law
that are covered by this Section 5.4, Seller shall remove the Records from the
premises occupied by Buyer.

 

8

 

 

5.5 Audit Rights. For a period of four years following the Closing, for the sole
purpose of ensuring Rubicon and Buyer’s compliance with this Agreement, Rubicon
and Buyer shall (a) afford Seller and its Representatives full and free access
to and the right to inspect all of the books and records, contracts and other
documents and data related to the Business or Purchased Assets; (b) furnish
Seller and its Representatives with such financial, operating and other data and
information related to the Business as Seller or any of its Representatives may
reasonably request; and (c) instruct the Representatives of Buyer to cooperate
with Seller in its investigation of the Business. Any investigation pursuant to
this Section 5.5 shall be limited to information relating to the revenue of the
Business or whether the Business has been sold and the terms and conditions of
such sale, and shall be conducted in such manner as not to interfere
unreasonably with the conduct of the Business or any other businesses of Rubicon
or Buyer. No investigation by Seller or other information received by Seller
shall operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Buyer in this Agreement. All information received by
Seller or its Representatives pursuant to this Section 5.5 shall be subject to
the restrictions in Section 5.1.

 

5.6 Short Dated Pharmaceutical Inventory. Notwithstanding any restrictions in
this Agreement or the Transaction Documents to the contrary, Seller shall have
the right, following the Closing, to sell the Seller’s remaining Short Dated
Pharmaceutical Inventory that exists as of the Closing Date. If Seller is unable
to sell any amount of the Short Dated Pharmaceutical Inventory to a third party
within 15 days following the Closing Date, Seller shall deliver such Short Dated
Pharmaceutical Inventory to Buyer.

 

5.7 Removal of Excluded Assets. On or before May 31, 2019, Seller shall remove
or caused to be removed materially all of the tangible Excluded Assets that are
located on the Leased Premises. During such time between the Closing and May 31,
2019, Buyer shall provide Seller and its agents and representatives with
reasonable access to the Leased Premises to remove any remaining tangible
Excluded Assets, provided that such removal activities by the Seller or its
agents and representatives shall be conducted during normal business hours and
shall not be conducted in such a manner as to interfere unreasonably with the
normal operations and business of Buyer.

 

ARTICLE VI.

INDEMNIFICATION

 

6.1 Survival. Subject to the limitations and other provisions of this Agreement,
the representations and warranties contained herein shall survive the Closing
and shall remain in full force and effect until the date that is 3 years from
the Closing Date. None of the covenants or other agreements contained in this
Agreement shall survive the Closing Date other than those which by their terms
contemplate performance after the Closing Date, and each such surviving covenant
and agreement shall survive the Closing for the period contemplated by its
terms. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

 

9

 

 

6.2 Indemnification by Seller. Subject to the other terms and conditions of this
ARTICLE VI, Seller shall indemnify and defend Buyer (the “Buyer Indemnitees”)
against, and shall hold Buyer harmless from and against, and shall pay and
reimburse Buyer for, any and all Losses actually incurred or sustained by, or
imposed upon, the Buyer Indemnitees based upon, arising out of, with respect to
or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement, the other Transaction Documents or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement;

 

(b) any Excluded Asset or any Excluded Liability;

 

(c) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement, the other Transaction Documents
or any certificate or instrument delivered by or on behalf of Seller pursuant to
this Agreement; and/or

 

(d) the Cardinal Liens.

 

6.3 Indemnification by Buyer. Subject to the other terms and conditions of this
ARTICLE VI, Buyer shall indemnify and defend Seller (the “Seller Indemnitees”)
against, and shall hold Seller harmless from and against, and shall pay and
reimburse Seller for, any and all Losses incurred or sustained by, or imposed
upon, the Seller Indemnitees based upon, arising out of, with respect to or by
reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement

 

(b) any Assumed Liability; and/or

 

(c) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement.

 

In addition to the requirements set forth in this Section 6.3, Buyer and Rubicon
shall jointly and severally indemnify Seller for Buyer and Rubicon’s obligations
to pay the Purchase Price under Section 2.5 herein.

 

6.4 Certain Limitations. The indemnification provided for in Section 6.2 and
Section 6.3 shall be subject to the following limitations:

 

(a) The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 6.2(a) or Section 6.3(a), as the case may be,
until the aggregate amount of all Losses in respect of indemnification under
Section 6.2(a) or Section 6.3(a) exceeds $10,000 (the “Deductible”), in which
event the Indemnifying Party shall be required to pay or be liable for all
Losses, including the amount of the Deductible; provided, however, that
notwithstanding the foregoing, the Deductible shall not apply with respect to
Losses caused by the fraud, criminal activity or willful misconduct by or of a
party hereto (collectively, “Fraud”).

 

(b) The aggregate amount of all Losses for which Seller shall be liable pursuant
to Article VI, and the aggregate amount of all Losses for which Buyer shall be
liable pursuant to Article VI, respectively, shall not exceed the Purchase
Price; provided, however, that notwithstanding the foregoing, the limitation in
this Section 6.4(b) shall not apply with respect to Losses caused by Fraud.

 

10

 

 

(c) Payments by an Indemnifying Party pursuant to Section 8.2 or Section 8.3 in
respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such claim. The Indemnified
Party shall use its commercially reasonable efforts to recover under insurance
policies or indemnity, contribution or other similar agreements for any Losses
prior to seeking indemnification under this Agreement.

 

(d) Each Indemnified Party shall take, and cause its Affiliates and
Representatives to take, all reasonable steps to mitigate any Loss upon becoming
aware of any event or circumstance that would be reasonably expected to, or
does, give rise thereto, including incurring costs only to the minimum extent
necessary to remedy the breach that gives rise to such Loss.

 

6.5 Indemnification Procedures.

 

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate or Representative of the foregoing (a
“Third Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party reasonably prompt
written notice thereof, but in any event not later than 30 calendar days after
receipt of such notice of such Third Party Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the Indemnified Party
shall cooperate in good faith in such defense. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 6.5(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. If the
Indemnifying Party elects not to compromise or defend such Third Party Claim or
fails to promptly notify the Indemnified Party in writing of its election to
defend as provided in this Agreement, the Indemnified Party may, subject to
Section 6.5(b), pay, compromise, defend such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. Seller and Buyer shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

 

11

 

 

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 6.5(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
Liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within 10 days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 6.5(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Indemnified Party’s premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 30 day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.

 

6.6 Payments. Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this ARTICLE VI, the Indemnifying Party
shall satisfy its obligations within 15 Business Days of such agreement or
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that, should an Indemnifying Party not make full
payment of any such obligations within such 15 Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to and including the
date such payment has been made at a rate per annum equal to five percent. Such
interest shall be calculated daily on the basis of a 365 day year and the actual
number of days elapsed.

 

6.7 Tax Treatment of Indemnification Payments. All indemnification payments made
under this Agreement shall be treated by the parties as an adjustment to the
Purchase Price for Tax purposes, unless otherwise required by Law.

 

6.8 Exclusive Remedies. The parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all claims for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this ARTICLE VI. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this ARTICLE VI. Nothing in this Section
6.8 or elsewhere in this Agreement shall limit any Person’s rights to seek
relief in respect of Fraud.

 

12

 

 

ARTICLE VII.
MISCELLANEOUS

 

7.1 Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

 

7.2 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses as set
forth on the signature pages hereto (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 7.2).

 

7.3 Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (w) to Articles,
Sections, Schedules, Disclosure Schedules and Exhibits mean the Articles and
Sections of, and the Schedules, Disclosure Schedules and Exhibits attached to,
this Agreement; (x) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (y) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder; (z) to
the “parties” mean Buyer and Seller as applicable. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Schedules, Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

7.4 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

7.5 Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7.6 Entire Agreement. This Agreement and the other Transaction Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the other Transaction
Documents, Exhibits, Schedules and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

13

 

 

7.7 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that Seller may freely
assign its rights under this Agreement and the Transaction Documents. No
assignment shall relieve the assigning party of any of its obligations
hereunder.

 

7.8 No Third-Party Beneficiaries. Except as provided in ARTICLE VI, this
Agreement is for the sole benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

7.9 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

7.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF DELAWARE IN EACH CASE LOCATED IN THE
CITY OF WILMINGTON AND COUNTY OF NEW CASTLE, AND EACH PARTY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

14

 

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.10(c).

 

7.11 Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to seek specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity.

 

7.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

SIGNATURE PAGE FOLLOWS

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  SELLER:       WELLFOUNT, CORPORATION         By. /s/ Eric Orme   Name:  Eric
Orme   Title: Chief Executive Officer

 

  Notice to Seller: Wellfount, Corporation     5751 W. 73’ St.     Indianapolis,
IN 46278     E-mail: eorme@wellfount.com     Attention: Eric Orme

 

  with a copy to: Taft, Stettinius & Hollister, LLC     One Indiana Square,
Suite 3500     Indianapolis, IN 46204     E-mail: jkirk@taftlaw.com    
Attention: Jeff Kirk

 

 

 

 

 

 

 

 

 

 

Signature Page to Wellfount, Corporation Asset Purchase Agreement

 

 

 

 

 

  BUYER:       RUBICON DTP LLC         By:     Name:  Timothy Brog   Title:
Chief Executive Officer

 

  Notice to Buyer: Rubicon DTP, LLC     5751 W 73rd Street     Indianapolis, IN
46278     E-mail: dburand@wellfount.com     Attention: Dave Burand         with
a copy to: 900 East Green St.     Bensenville, IL 60106     E-mail:
Tbrog@rubicontechnology.com     Attention: Timothy Brog

 

  RUBICON:       RUBICON TECHNOLOGY, INC.         By:     Name:  Timothy Brog  
Title: Chief Executive Officer

 

  Notice to Buyer: Rubicon Technology, Inc.     900 East Green St.    
Bensenville, IL 60106     E-mail: Tbrog@rubicontechnology.com     Attention:
Timothy Brog         with a copy to: Dave Burand     5751 W 73rd Street    
Indianapolis, IN 46278     E-mail: dburand@wellfount.com     Attention: Dave
Burand

 

 

 

 

 

Signature Page to Wellfount, Corporation Asset Purchase Agreement

 

 

 

 

EXHIBIT A
DEFINITIONS

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Assigned Contracts” shall have the meaning set forth in Section 2.1.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Bill of Sale, Assignment and Assumption Agreement” has the meaning set forth in
Section 2.7(a)(i).

 

“Business” has the meaning set forth in the recitals.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Wilmington, Delaware are authorized or required by
Law to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 6.2.

 

“Cardinal Liens” means any and all Liens on Seller’s assets, including the
Purchased Assets that secure Seller’s obligations under that certain Prime
Vendor Agreement by and between Seller, Cardinal Health 110, LLC and Cardinal
Health 411, Inc., dated June 1, 2014 and as extended by the First Amendment to
the Prime Vendor Agreement, dated effective October 1, 2015, and as amended by
the Second Amendment to the Prime Vendor Agreement, dated effective April 1,
2016 and any other related agreements.

 

“Closing” has the meaning set forth in Section 2.6.

 

“Closing Date” means the date on which the Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” has the meaning set forth in Section 5.1.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral, to which Seller is a party, or by which Seller, the Business or
the Purchased Assets are bound.

 

“Deductible” has the meaning set forth in Section 6.4(a).

 

A-1

 

 

“Direct Claim” has the meaning set forth in Section 6.5(c).

 

“Disclosure Schedules” means the Disclosure Schedules to this Agreement
delivered by Seller concurrently with the execution and delivery of this
Agreement.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Employee Benefit Plan” shall mean any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation, including insurance
coverage, severance benefits, disability benefits, deferred compensation,
cafeteria plan benefits, pension benefits, bonuses (including any bonuses linked
to a change of control), retention arrangements, stock options, stock purchase,
phantom stock, stock appreciation or other forms of incentive compensation or
post-retirement compensation.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Excluded Liabilities” has the meaning set forth in Section 2.4.

 

“First Earn Out Period” has the meaning set forth in Section 2.5(b).

 

“Fraud” has the meaning set forth in Section 6.4(a).

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Indebtedness” shall mean with respect to any Person, at any date of
determination, without duplication, (a) all obligations of such Person for
borrowed money, including all principal, interest, premiums, fees, expenses,
overdrafts and penalties with respect thereto, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of the
property or services, except trade payables incurred in the ordinary course of
business, (d) all obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar
instrument, (e) all capital lease obligations, (f) all bonds (e.g., performance
and suretyship), (g) all other obligations of such Person which would be
required to be shown as indebtedness on a balance sheet of such Person prepared
in accordance with GAAP, and (h) all indebtedness of any other Person of the
type referred to in clauses (a) to (g) above directly or indirectly guaranteed
by such first Person or secured by any assets of such first Person, whether or
not such Indebtedness has been assumed by such first Person.

 

“Indemnified Party” means the party making a claim under ARTICLE VI.

 

“Indemnifying Party” means the party against whom a claim under ARTICLE VI is
being asserted.

 

A-2

 

 

“Intellectual Property” shall mean any or all of the following and all right,
title and interest therein: (a) Software; (b) names, corporate names, domain
names, fictitious names, trademarks, trademark applications, service marks,
service mark applications, trade names, brand names, product names and slogans,
and goodwill associated with any of the foregoing; (c) inventions (whether
patentable or not), invention disclosures, improvements, trade secrets,
confidential or proprietary information, know-how, product rights, technology,
technical data, models, algorithms, tools, business process methodologies and
all documentation relating to any of the foregoing; (d) patents, and patent
applications, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof; (e) copyrights, copyright
registrations and applications therefor, and all other rights corresponding
thereto; (f) websites, social media accounts and all content thereon and designs
related thereto; (g) databases and data collections (including any normative
data and any normative databases) and all rights therein; (h) moral and economic
rights of authors and inventors, however denominated; (i) similar or equivalent
rights to any of the foregoing and other intangible assets or any nature; and
(j) goodwill and claims of infringement and misappropriation against third
parties.

 

“Inventory” means all inventory, finished goods, raw materials, work in
progress, packaging, supplies, parts and other inventories of the Business.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Liens” means any charge, claim, community property interest, pledge, condition,
equitable interest, lien (statutory or other), option, security interest,
mortgage, easement, encroachment, right of way, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.

 

“Long Dated Pharmaceutical Inventory” means any and all of Seller’s inventory
related to the Business that does not qualify as Short Dated Pharmaceutical
Inventory.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to the value of the Purchased Assets.

 

“Permits” shall mean all permits, licenses, registrations, certificates, orders,
approvals, franchises, variances and similar rights issued by or obtained from
any Governmental Authority.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Purchase Price” has the meaning set forth in Section 2.5.

 

A-3

 

 

“Purchased Assets” has the meaning set forth in Section 2.1.

 

“Records” has the meaning set forth in Section 5.4.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Second Earn Out Period” has the meaning set forth in Section 2.5(c).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 6.3.

 

“Short Dated Pharmaceutical Inventory” means all of Seller’s inventory related
to the Business that will expire in 90 days or less as of the Closing date.

 

“Tax” or “Taxes” means (i) all federal, state, local, foreign and other income,
gross receipts, sales, use, production, ad valorem, transfer, documentary,
franchise, registration, profits, license, lease, service, service use,
withholding, payroll, employment, unemployment, estimated, excise, severance,
environmental, stamp, occupation, premium, property (real or personal), real
property gains, windfall profits, escheat, unclaimed property, abandoned
property or other taxes, fees, assessments or charges of any kind whatsoever in
the nature of a tax (whether or not disputed), together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties and (ii) any lability for the payment of any amounts of
the type described in clause (i) of this definition as a result of being a
member of an affiliated, consolidated, combined or unitary group for any period,
as a result of any tax sharing or tax allocation agreement, arrangement, or
understanding, or as a result of being liable for another Person’s taxes as a
transferee or successor, by Contract, or otherwise.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any Schedule or attachment thereto, and including any amendment thereof.

 

“Third Party Claim” has the meaning set forth in Section 6.5(a).

 

“Total Revenue” means the gross sales made by Buyer to customers in the normal
course of business.

 

“Transaction Documents” means this Agreement, the Bill of Sale, Assignment and
Assumption Agreement, Intellectual Property Assignment and the other agreements,
certificates, instruments and documents required to be delivered pursuant to
this Agreement.

 

A-4

 

 

EXHIBIT B

FORM OF BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

See attached.

 

B-1

 

 

BILL OF SALE – ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This BILL OF SALE – ASSIGNMENT AND ASSUMPTION AGREEMENT is dated May ___, 2019,
by and among Wellfount, Corporation, a Delaware corporation (“Assignor”) and
Rubicon DTP LLC, a Delaware limited liability company (the “Assignee”).

 

WHEREAS, the Assignor and the Assignee are parties to that certain Asset
Purchase Agreement, dated as of the date hereof, by and among the Assignor, the
Assignee, and Rubicon Technology, Inc., a Delaware corporation (the
“Agreement”); and

 

WHEREAS, the Agreement contemplates that the Assignor will sell, assign,
transfer, convey, contribute and deliver to the Assignee all of the Assignor’s
right, title, and interest in, to, and under, the Purchased Assets, and that the
Assignee will assume and agree to pay, perform and discharge all of the Assumed
Liabilities, all in accordance with the terms and conditions of the Agreement;
and

 

WHEREAS, capitalized terms used but not defined herein have the respective
meanings assigned to them in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Assignment of Purchased Assets. The Assignor, as provided in the Agreement,
for good and valuable consideration received from the Assignee, hereby
absolutely and unconditionally sells, assigns, transfers, conveys, contributes,
grants, bargains, sets over, releases, delivers, and confirms unto the Assignee,
its successors and its assigns, forever, the Assignor’s entire right, title, and
interest in, to, and under all of the Purchased Assets wherever located, to have
and to hold forever.

 

2. Assumption. The Assignee, as provided in the Agreement, hereby absolutely and
unconditionally covenants and agrees with the Assignor to assume, discharge,
keep, pay, and perform when due, all of, but only, the Assumed Liabilities. The
Assignee assumes no Excluded Liabilities and the parties hereto agree that all
Excluded Liabilities shall remain the sole responsibility of the Assignor, as
set forth in the Agreement.

 

3. Terms of the Asset Purchase Agreement. This Bill of Sale – Assignment and
Assumption Agreement is not intended to, and does not in any manner enhance,
diminish or otherwise modify the rights and obligations of the parties under the
Agreement. In the event of any conflict or inconsistency between the terms of
the Agreement and the terms hereof, the terms of the Agreement shall govern.
This Bill of Sale – Assignment and Assumption Agreement may not be changed,
modified, discharged or terminated orally in any manner other than by an
agreement in writing signed by the parties hereto or their respective successors
and assigns.

 

4. Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated herein.

 

B-2

 

 

5. Successors and Assigns. This Bill of Sale – Assignment and Assumption
Agreement is binding upon, inures to the benefit of, and is enforceable by the
parties hereto and their respective successors and assigns.

 

6. Notices. All notices, consents, waivers and other communications required or
permitted by this Bill of Sale – Assignment and Assumption Agreement shall be
delivered via electronic mail and in writing and shall be deemed given to a
party when (a) delivered to the appropriate party address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
electronic mail; or (c) received or rejected by the addressee, if sent by
certified mail, return receipt requested, in each case to the addresses set
forth on the signature pages hereto, and marked to the attention of the Person
(by name or title) designated below (or to such other address or Person as a
party may designate by notice to the other parties).

 

7. Assignment. This Bill of Sale – Assignment and Assumption Agreement may not
be assigned by the Assignor, by operation of law or otherwise by a party hereto,
without the prior written consent of the Assignee. The provisions of this Bill
of Sale – Assignment and Assumption Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective beneficiaries, heirs,
successors and permitted assigns.

 

8. Governing Law. This Bill of Sale – Assignment and Assumption Agreement shall
be governed by the laws of the state of Delaware (regardless of the laws that
might otherwise govern under applicable Delaware principles of conflicts of
law).

 

9. Counterparts; Facsimile Signature. This Bill of Sale – Assignment and
Assumption Agreement may be executed in two counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Executed copies of this Bill of Sale – Assignment and Assumption
Agreement and all documents contemplated herein may be delivered via facsimile
or other legible electronic means, and such electronic copies shall be as valid
as the originals.

 

10. Consent to Jurisdiction; Waiver of Jury Trial. Each party hereto irrevocably
submits to the exclusive jurisdiction of any state or federal court located in
Delaware for the purposes of any action arising out of this Bill of Sale –
Assignment and Assumption Agreement and agrees to commence any such action only
in such courts. Each party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth in Section 7 hereof shall be effective service of process for any such
action. Each party irrevocably and unconditionally waives any objection to the
laying of venue of any action arising out of this Bill of Sale – Assignment and
Assumption Agreement in such courts, and hereby irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action
brought in any such court has been brought in an inconvenient forum. EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS BILL OF SALE – ASSIGNMENT AND ASSUMPTION AGREEMENT OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF AND THEREOF.

 

[The remainder of this page has been left blank intentionally]

 

B-3

 

 

IN WITNESS WHEREOF, this Bill of Sale – Assignment and Assumption Agreement has
been duly executed and delivered by a duly authorized officer of each of the
parties hereto as of the date first above written.

 

  ASSIGNOR:       WELLFOUNT, CORPORATION         By:     Name:  Eric Orme  
Title: Chief Executive Officer

 

  Notice to Seller: Wellfount, Corporation     5751 W. 73rd St.    
Indianapolis, IN 46278     E-mail: eorme@wellfount.com     Attention: Eric Orme

 

  with a copy to: Taft, Stettinius & Hollister, LLC     One Indiana Square,
Suite 3500 Indianapolis, IN 46204     E-mail: jkirk@taftlaw.com     Attention:
Jeff Kirk

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Bill of Sale – Assignment and Assumption Agreement]

 

B-4

 

 

  ASSIGNEE:       RUBICON DTP LLC       By:              Name:      Title:  

 

  Notice to Buyer:                                E-mail:                      
Attention:          with a copy to:             E-mail:       Attention:  

 

 

 

 

 

 

 

[Signature Page to Bill of Sale – Assignment and Assumption Agreement]

 

B-5

 

 

EXHIBIT C

FORM OF INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

 

See attached.

 

C-1

 

 

TRADEMARK ASSIGNMENT

 

This Trademark Assignment (this “Trademark Assignment”) is effective as of May
___, 2019 and is between Wellfount, Corporation, a Delaware corporation (the
“Assignor”) and Rubicon DTP, LLC, a Delaware limited liability company (the
“Assignee”).

 

RECITALS

 

A. The Assignor is the owner of the trademarks set forth on Schedule A hereto,
together with the goodwill of the business associated therewith (collectively
referred to as the “Marks”);

 

B. Pursuant to the terms of that certain Asset Purchase Agreement dated as of
the date hereof by and among the Assignor, the Assignee and certain other
parties thereto (the “Purchase Agreement”), the Assignor has agreed to transfer
all of its right, title and interest in and to the Marks to the Assignee;

 

C. In connection with the Purchase Agreement, the Assignor has agreed to
transfer substantially all of the assets of the business to which the Marks
relate, and that such business is ongoing; and

 

D. The Assignor desires to assign all of its right, title and interest in and to
the Marks to the Assignee and the Assignee desires to acquire the Marks.

 

AGREEMENTS

 

For the good and valuable consideration set forth in the Purchase Agreement, the
receipt and sufficiency of which is hereby acknowledged, the Assignor and the
Assignee hereby agree as follows:

 

1. The Assignor does hereby sell, assign, transfer, covey and deliver to the
Assignee, its successors and permitted assigns, all of the Assignor’s right,
title and interest, in and to the Marks, and all of the goodwill of the business
associated with the Marks, together with that portion of Assignor’s business to
which the Marks pertain, and all registrations and pending applications for the
Marks, any renewals of the registrations, in all countries throughout the world,
for the Assignee’s own use and enjoyment, and for the use and enjoyment of the
Assignee’s successors, assigns or other legal representatives, as fully and
entirely as the same would have been held and enjoyed by the Assignor if this
Trademark Assignment had not been made together with all causes of action for
any and all previously occurring infringement of the rights being assigned and
the right to receive and retain the proceeds relating to those infringements.

 

2. The Assignor hereby requests the Commissioner for Trademarks at the United
States Patent and Trademark Office (the “Commissioner”), as well as his or her
counterparts at the corresponding entities or agencies in any country or
jurisdiction that may exercise authority over any of the Marks, to issue any and
all trademark registrations resulting from applications among the Marks or
derived therefrom to the Assignee as assignee of the entire interest therein.

 

C-2

 

 

3. This Trademark Assignment is in all respects subject to the provisions of the
Purchase Agreement and is not intended in any way to supersede, limit, qualify
or expand any provision of the Purchase Agreement.

 

4. Upon reasonable request by the Assignee, the Assignor will execute further
papers (including, without limitation, the execution and delivery of any and all
affidavits, declarations, oaths, samples, exhibits, specimens, assignments,
powers of attorney or other documentation) and to do such other acts as may be
necessary or reasonably requested by the Assignee. Assignor hereby authorizes
Assignee, and does hereby make, constitute and appoint Assignee, and its
officers, agents, successors and assigns with full power of substitution as the
Assignor’s true and lawful attorney-in-fact, with power, in Assignee’s own name
or the name of Assignor, to execute any such further papers.

 

5. This Trademark Assignment may be executed in any number of counterparts
(including by means of facsimile and electronically transmitted portable
document format (pdf) signature pages), each of which shall be an original but
all of which together shall constitute one and the same instrument.

 

6. This Trademark Assignment shall be governed by and construed in accordance
with the domestic laws of the State of Indiana without giving effect to any
choice or conflict of law provision or rule (whether of the State of Indiana or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Indiana.

 

7. No amendment of any provision of this Trademark Assignment shall be valid
unless the same shall be in writing and signed by the Assignor and the Assignee.
No waiver by any party of any provision of this Trademark Assignment or any
default or breach of covenant hereunder, whether intentional or not, shall be
valid unless the same shall be in writing and signed by the party against whom
the waiver is to be effective nor shall such waiver be deemed to extend to any
prior or subsequent default or breach of covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence.

 

8. This Trademark Assignment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

*          *          *

 

C-3

 

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Trademark
Assignment to be executed as of the date first set forth above.

 

ASSIGNOR:   ASSIGNEE:       Wellfount, Corporation   Rubicon DTP, LLC          
      By:     By:                  Name: Eric Orme   Name:    Its: Chief
Executive Officer   Its:  

 

Address for Notices:   Address for Notices:       Wellfount, Corporation    
Attn: Eric Orme     5751 W. 73rd St.     Indianapolis, IN 46278   Email: 
                Email: eorme@wellfount.com      

 

with a copy to:   With a copy to:       Taft, Stettinius & Hollister, LLC    
One Indiana Square, Suite 3500     Indianapolis, IN 46204     E-mail:
jkirk@taftlaw.com   Email:                Attention: Jeff Kirk      

 

C-4

 

 

Schedule A

 

Mark   Serial No.   Application Date   Status CONNECT-TED   87221347   Oct. 31,
2016   Notice of Allowance Granted DELIVER-TED   87221357   Oct. 31, 2016  
Notice of Allowance Granted

 

C-5

 

 

EXHIBIT D

NON-COMPETITION AGREEMENT

 

See attached.

 

D-1

 

 

NON-COMPETE AGREEMENT

 

THIS NON-COMPETE AGREEMENT (this “Agreement”) is made, executed and entered into
effective as of May__, 2019 (the “Effective Date”), by and between Eric Orme, an
Indiana resident (“Orme”), and Rubicon DTP, LLC, a Delaware limited liability
company (“Rubicon”) (collectively referred to herein as “Parties” and
individually as a “Party”).

 

Whereas, Rubicon is purchasing certain assets from Wellfount, Corporation, a
Delaware corporation (“Wellfount”), pursuant to an Asset Purchase Agreement
dated on even date herewith (“Purchase Agreement”);

 

Whereas, Orme is the Chief Executive Officer of Wellfount;

 

Whereas, the Purchase Agreement obligates Wellfount to cause Orme to execute and
deliver this Agreement to Rubicon, and Rubicon would be unwilling to consummate
the Purchase Agreement without this Agreement being executed and delivered; and

 

Whereas, all capitalized terms herein shall have the same meaning as defined in
the Purchase Agreement.

 

NOW, THEREFORE, as a material inducement to Rubicon to purchase the assets of
Wellfount as provided in the Purchase Agreement, in consideration of the mutual
promises and covenants contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

 

1. Non-Solicitation. For a period of three (3) years from the Effective Date,
Orme agrees not to directly, indirectly, or in any manner, in any capacity,
whether as an employee, owner, consultant, agent, volunteer or otherwise,
solicit the discharge medication and direct to patient pharmacy services
business of any of Rubicon’s customers.

 

2. Non-Compete. For a period of three (3) years from the Effective Date, Orme
agrees not to directly, indirectly, or in any manner own, operate, or assist, in
any capacity, whether as an employee, owner, consultant, agent, volunteer or
otherwise, any discharge medication program or direct to patient pharmacy
services to any long-term care facility or assisted living facility.

 

3. Reduction in Effects of Agreement. If any of the provisions or covenants
contained in this Agreement are hereafter construed by any tribunal of
appropriate jurisdiction to be invalid or unenforceable, in any jurisdiction,
the same shall not affect the remainder of the provisions of this Agreement or
the enforceability of such remainder of the provisions of this Agreement, or the
enforceability of the entirety of this Agreement in any other jurisdiction. If
any of the provisions or covenants contained in this Agreement are held to be
unenforceable, in any jurisdiction, because of the duration or geographical
scope thereof, then the Parties agree that the tribunal making such
determination shall reduce the duration or geographical scope of such provision
or covenant, and that, in its reduced form, such provision or covenant shall be
enforceable; provided, that the determination of such tribunal shall not affect
the enforceability of any provisions of this Agreement in any other
jurisdiction.

 

D-2

 

 

4. Indiana Law. This Agreement constitutes an Indiana contract and shall be
construed and enforced in accordance with the laws of the State of Indiana.

 

5. Venue and Jurisdiction. The Parties to this Agreement consent and agree that
the exclusive venue and jurisdiction for all legal proceedings with respect to
this Agreement and the enforcement of this Agreement shall be in the courts
located in Marion County, Indiana. Any judgment of such court shall
automatically be enforceable in any other state or jurisdiction.

 

6. No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any of
the provisions of this Agreement, except by way of a written instrument of the
Party charged with such waiver or estoppel. No such written waiver or document
providing such estoppel shall be deemed to be a continuing waiver or to provide
a continuing estoppel against the enforcement of any of the provisions of this
Agreement unless so stated in the written document. Any such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any other
act other than as specifically waived in writing by the document containing the
waiver.

 

7. Adequate Consideration. Orme acknowledges that he has fully read this
Agreement and fully understands this Agreement and its implications and has had
this Agreement and all of its implications explained to him by an attorney
selected by him. Orme further agrees that the payment of the Purchase Price
provided for by the Purchase Agreement, provides more than fair and adequate
consideration for the agreements made by him by way of this Agreement.

 

8. No Compulsion. Orme acknowledges, understands and agrees that he is under no
compulsion to enter into this Agreement but that Rubicon would be unwilling to
pay the Purchase Price provided for by the Purchase Agreement in the absence of
this Agreement.

 

9. Attorney’s Fees. If either Party to this Agreement shall seek to enforce, by
legal or equitable proceedings, against the other Party to this Agreement, this
Agreement or any rights, duties or obligations arising under this Agreement, or
any claim for damages for breach of this Agreement, then the prevailing Party in
such proceedings (whether such prevailing Party is the plaintiff or defendant
and whether such Party prevails in full or substantially as to the relief sought
or opposed by such Party) shall recover from the other Party to such
proceedings, in addition to all other sums and remedies to which such prevailing
Party would otherwise be entitled, all of such prevailing Party’s reasonable
costs, expenses and attorney’s fees incurred in such proceedings and in the
preparation for and bringing of and in the defense or prosecution of such
proceedings, and shall have judgment therefor in addition to judgment for all
other sums and remedies to which such prevailing Party would otherwise be
entitled.

 

D-3

 

 

10. Specifically Enforceable. Orme acknowledges that a breach or threatened
breach by him of this Agreement or any of the provisions of this Agreement will
result in or could result in substantial and continuing injury to Rubicon, for
which there would be no adequate remedy at law, and that the damages that would
result from a failure by him or threatened failure by him to comply with any of
the provisions of this Agreement would be substantial, but that the amount of
such damages might be difficult, if not impossible, to ascertain. Therefore,
Orme agrees that if he fails to comply with, or threatens to fail to comply with
any of the provisions of this Agreement, then Rubicon shall be entitled to such
injunctive and other relief, including temporary restraining orders and
preliminary injunctions, all without the necessity of posting a bond, as may be
necessary or appropriate to cause Orme to comply with the provisions of this
Agreement. Such injunctive relief shall be in addition to any right to damages
to which Rubicon would be entitled.

 

11. Expiration at End of Restricted Term/Extension of Restricted Term. All of
the restrictions and obligations imposed upon Orme pursuant to paragraph 1 or
paragraph 2 of this Agreement shall expire three (3) years from the Effective
Date, without the need for any action by any party to this Agreement or any
third party; provided, however, if Orme shall breach or threaten to breach any
of the provisions of either paragraph 1 or paragraph 2 of this Agreement, then
the period of time binding Orme under this Agreement shall be tolled from the
commencement of such breach or threatened breach until cured by Orme.

 

[Signature pages follow]

 

D-4

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
hereinabove set forth.

 

RUBICON:   ORME:       Rubicon DTP, LLC           By:                     
Name:      Eric Orme Title:      

 

 

D-5

 

